Citation Nr: 0618376	
Decision Date: 06/22/06    Archive Date: 06/30/06

DOCKET NO.  03-25 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Roanoke, Virginia



THE ISSUE


Entitlement to a rating in excess of 50% for migraine 
headaches, to include on an extraschedular basis.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from June 2000 to April 2002.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from July 2003 rating actions that denied a 
schedular rating in excess of 50% for migraine headaches.  

By decision of July 2004, the Board denied a schedular rating 
in excess of 50% for migraine headaches, and remanded the 
issue of a rating in excess of 50% for migraine headaches on 
an extraschedular basis to the RO for due process 
development, to include initial adjudication by the RO.  
After completing the requested action, the RO denied the 
claim (as reflected in the April 2005 Supplemental Statement 
of the Case (SSOC)), and returned the matter to the Board for 
further appellate consideration.

  
FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's migraine headaches do not present such an 
exceptional or unusual disability picture, with such related 
factors as marked interference with employment or frequent 
periods of hospitalization, as to render impractical the 
application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
migraine headaches on an extraschedular basis have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

May and September 2003 and August 2004 RO letters 
specifically notified the veteran of the VA's 
responsibilities to notify and assist her in her claim.  
Through the August 2003 SOC and the April 2005 SSOC, the RO 
notified the veteran of the law and regulations governing 
entitlement to the benefit sought on appeal, the evidence 
that would substantiate her claim, and the evidence that had 
been considered in connection therewith.  After each, she was 
afforded an opportunity to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been provided ample opportunity to submit such information 
and evidence.  

Additionally, the May and September 2003 and August 2004 RO 
letters provided notice that VA would make reasonable efforts 
to help the veteran get evidence necessary to support her 
claim, such as medical records (including private medical 
records), if she gave it enough information, and, if needed, 
authorization, to obtain them.  Those letters further 
specified what records VA was responsible for obtaining, to 
include Federal records, and reiterated the type of records 
that VA would make reasonable efforts to get, and the August 
2004 letter requested the veteran to furnish any evidence 
that she had in her possession that pertained to her claim.  
The Board finds that these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by her and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by VA; (3) the evidence, if any, to be provided by 
the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met with in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were furnished to the veteran 
regarding the denial of an increased rating on an 
extraschedular basis.  The RO letters, SOC, and SSOC issued 
between 2003 and 2005 collectively explained to the veteran 
what was needed to substantiate her claim, as well as the 
relative responsibilities of the parties; after each, she was 
afforded an opportunity to provide information and/or 
evidence pertinent to the claim.  As a result of RO 
development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's most recent August 
2004 notice letter and additional opportunities to provide 
information and/or evidence, the RO readjudicated the 
veteran's claim on the basis of all the evidence of record in 
April 2005, as reflected in the SSOC.

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos.       01-1917 & 
02-1506 (U.S. Vet. App. March 3, 2006), which held that, in 
rating cases, a claimant must be informed of the rating 
formula for all possible schedular ratings for an applicable 
rating code.  However, that requirement is not applicable 
where, as here, the Board has already considered the claim on 
a schedular basis, and is now considering only a higher 
rating on an extraschedular basis.  While the Court also held 
that VA must provide information regarding the effective date 
that may be assigned, and such notice has not been provided 
in this case, on these facts, the Board finds that the RO's 
omission is harmless.  Id.  In this case, the claim for 
increase on an extraschedular basis (for already service-
connected disability) did not arise out of a claim for 
service connection; the Board is denying the claim (hence, no 
effective date is being assigned); and there is no indication 
whatsoever that the veteran is challenging any effective date 
already assigned (the claim on appeal is limited to a claim 
for an increased rating solely on an extraschedular basis).  

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate her claim, to include obtaining 
post-service VA and private medical records through 2003.  In 
May 2003, the veteran was afforded a comprehensive VA 
examination in connection with her claim, a report of which 
is of record.  Significantly, the veteran has not identified, 
and the record does not otherwise indicate, any existing, 
pertinent evidence, in addition to that noted above, that has 
not been obtained.  The veteran did not respond to the RO's 
August 2004 letter requesting her to furnish additional 
information and evidence.  The record also presents no basis 
for further development to create any additional evidence in 
connection with the matter currently under consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Background

On early November 2002 VA outpatient evaluation for migraine 
headaches, the veteran was noted to be in no acute distress.

In late November 2002, the veteran was seen for emergency 
treatment of migraine headaches at the Sentara Virginia Beach 
General Hospital.  After examination, she did not want to be 
treated, and left the hospital against medical advice.    

After February 2003 VA outpatient neurological evaluation, 
the veteran was noted to have only partially responded to 
standard agents for treatment of her migraine headaches.  In 
March, she was seen in moderate distress from migraine 
headaches.  In April, she was in no acute distress when seen 
for a migraine headache exacerbation.

In her April 2003 claim for an increased rating, the veteran 
stated that she could not work because she had a headache of 
some degree almost every day.  She further stated that she 
could not look at a computer screen for more than 5 minutes 
at a time, and that she was bothered by bright lights and 
noise (like a telephone), all of which she needed in her line 
of work.

In late April 2003, the veteran was seen for emergency 
treatment of migraine headaches at the Sentara Virginia Beach 
General Hospital.  She declined a hospital stay because she 
started to feel better, and no medication was given or 
intervention performed.    

On May 2003 QTC VA examination, the veteran reported a 
worsening in the frequency and severity of her headaches, 
with a headache on a daily basis for the past several months.  
She reported that her usual migraine headache was frontal and 
associated with nausea and occasional dizziness, and that, 
depending on the severity of the headache, she might be 
unable to do anything except stay in bed, or she might be 
able to perform some household chores, but not be able to go 
to work.  She stated that she had undergone computerized 
tomography and brain magnetic resonance imaging approximately 
6 months earlier, both of which were negative.  She reported 
taking several medications on a daily basis, and that she had 
lost approximately 6 months from work, and then had to 
permanently quit due to her headaches.  She maintained that 
she was unable to hold a job or drive due to her severe 
symptoms.

Upon physical examination in May 2003, the veteran was well-
nourished, well-developed, alert, oriented in 4 spheres, and 
very engaging in conversation.  She did not appear to be 
uncomfortable at all during the interview, and she smiled and 
moved about normally.  Neurologic examination showed that 
motor function of the extremities were both 5/5 bilaterally, 
and sensation was normal.  Reflexes were all 2+, and there 
were no focal deficits.  After examination, the physician 
concluded that the established diagnosis of migraine 
headaches had progressed to chronic daily headaches with 
superimposed migraines.  Although the veteran reported that 
she was unable to work due to her chronic and severe 
headaches, the doctor opined that there was no objective 
evidence of any specific functional limitations on 
examination, and that the veteran in fact appeared quite 
normal.

In a July 2003 statement, the veteran reported feeling all 
right on the day of the May 2003 VA examination, but that she 
was not very comfortable, and had learned to adapt to her 
migraines.  She reiterated that she could not work due to her 
migraines.

In a September 2003 statement, the veteran continued to 
assert that she could not work due to her migraine headaches.



III.	Analysis

Historically, service connection was granted for migraine 
headaches by rating action of August 2002, and an initial 10% 
schedular rating was assigned from April 2002.  By rating 
action of September 2002, the RO assigned an initial                 
50% schedular rating for the migraine headaches from April 
2002.  By rating action of July 2003, the RO confirmed and 
continued the current 50% schedular rating for migraine 
headaches, and the Board affirmed that schedular rating on 
appeal by decision of July 2004.  The sole matter remaining 
before the Board in connection with the claim for a higher 
rating is whether such a rating is warranted on an 
extraschedular basis.

Under the applicable criteria, in exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular rating commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability may be approved, provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1). 
 
Considering the symptoms of the veteran's migraine headaches 
in light of the above-noted legal authority, the Board finds 
that there is no showing that her headache disability has 
reflected so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an 
extraschedular basis.  

The Board notes that, while the veteran is unemployed, the 
competent medical evidence demonstrates that her headache 
disability does not result in marked interference with 
employment (beyond that contemplated by the 50% schedular 
rating assigned).  Although the May 2003 VA examiner noted 
that the veteran's migraine headaches had progressed to 
chronic daily headaches with superimposed migraines, he 
opined that there was no objective evidence of any specific 
functional limitations on examination, and that she in fact 
appeared quite comfortable.  In August 2004, the RO sent the 
veteran a letter requesting her to furnish additional 
information and evidence that would reflect her claimed 
marked interference with employment, such as attendance 
records from her employers, medical disability slips, tax 
records, and lay statements from co-workers, but she did not 
respond to the letter.

There also is no evidence that the veteran's headache 
disability has required frequent periods of hospitalization, 
or that the disability has otherwise rendered impractical the 
application of the regular schedular standards.  In this 
regard, the Board notes that, when she was seen for emergency 
treatment of migraine headaches at a private hospital in 
2002, she did not want to be treated, and left the hospital 
against medical advice, and in 2003 she declined a hospital 
stay because she started to feel better, and no medication 
was given or intervention performed.  In the abovementioned 
August 2004 letter to the veteran, the RO also requested her 
to furnish evidence that she had had frequent periods of 
hospitalization for her migraine headaches, but she did not 
respond to the letter.    

In the absence of evidence of such factors as those outlined 
above, the Board finds that the procedures for assigning an 
extraschedular rating for migraine headaches under the 
provisions of 38 C.F.R. § 3.321(b)(1) should not be invoked.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that, as 
no greater disability than that contemplated by the 50% 
schedular rating assigned for the migraine headaches has been 
shown, an increased rating on an extraschedular basis is not 
warranted, and the claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 50% for migraine headaches on an 
extraschedular basis is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


